Citation Nr: 1621998	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  08-22 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a liver disorder.

2. Entitlement to service connection for a liver disorder.

3. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a skin disorder.

4. Entitlement to service connection for a skin disorder.

5. Entitlement to a higher initial rating for ischemic heart disease, currently evaluated as 30 percent disabling.

6. Entitlement to an increased rating for Type II diabetes mellitus with onychomycosis and impotence, currently evaluated as 20 percent disabling.

7. Entitlement to an increased rating for residuals of a right ankle fracture, currently evaluated as 20 percent disabling.

8. Entitlement to a compensable rating for bilateral hearing loss prior to April 2, 2007, and in excess of 20 percent from April 2, 2007, to March 31, 2010.

9. Whether a rating reduction from 20 percent to noncompensable, for bilateral hearing loss, effective April 1, 2010, was proper.

10. Whether a timely notice of disagreement was filed with respect to the issue of entitlement to a higher initial rating for renal dysfunction/nephropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from August 2007 and March 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for liver and skin disorders, entitlement to a higher initial rating for ischemic heart disease, entitlement to increased ratings for Type II diabetes mellitus, residuals of a right ankle fracture, bilateral hearing loss prior to April 1, 2010, and whether a rating reduction for bilateral hearing loss, effective April 1, 2010, was proper are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a September 2009 rating decision, the RO declined to reopen the Veteran's claims of entitlement to service connection for a liver disorder and a skin disorder.  The Veteran neither appealed this decision nor submitted new and material evidence within the one-year appeal period.

2. Evidence added to the record since the September 2009 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a liver disorder and a skin disorder.

3. An April 14, 2010, rating decision granted entitlement to service connection for renal dysfunction/nephropathy.  Notice of the April 2010 rating decision was mailed to the Veteran on April 16, 2010.  A notice of disagreement as to the issue of entitlement to a higher initial rating for renal dysfunction/nephropathy was received by the RO on July 11, 2012.


CONCLUSIONS OF LAW

1. New and material evidence has been presented to reopen a claim of entitlement to service connection for a liver disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2. New and material evidence has been presented to reopen a claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3. The Veteran did not file a timely notice of disagreement as to the April 14, 2010, rating decision granting entitlement to service connection for renal dysfunction/nephropathy.  38 U.S.C.A. §§ 5107; 7105 (West 2014); 38 C.F.R. §§ 3.102, 20.302 (2015); 38 C.F.R. § 20.201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of Appeal

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  However, VA's duty to notify and assist is not required in this case because the issue presented involves a claim that must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The dispositive question is this case is whether the Veteran filed a timely notice of disagreement following an April 14, 2010, rating decision that granted entitlement to service connection for renal dysfunction/nephropathy, assigning a 60 percent evaluation.  If the Veteran did not file a notice of disagreement within the requisite time period, then his appeal fails.

If a claimant disagrees or is dissatisfied with a determination by the AOJ, the claimant has a duty to express disagreement with the decision by filing a notice of disagreement and to timely perfect the appeal by filing a substantive appeal following the issuance of a statement of the case.  See 38 C.F.R. § 20.202, 20.302(a), (b) (2015).  As to the first step of initiating appellate review, the claimant is to submit a notice of disagreement within one year from the date that the agency mails notice of the determination to the claimant.  See 38 C.F.R. § 20.302(a).  After VA's preparation and mailing of the statement of the case, the claimant then has the burden to submit a timely substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  Questions as to timeliness or adequacy of response shall be determined by the Board of Veterans' Appeals.  38 U.S.C.A. § 7105.

Regulations in effect during the time period under consideration define a notice of disagreement as a written communication from a claimant or a representative expressing disagreement with an AOJ decision, as well as a desire to appeal the determination.  No special wording is needed, but the communication must reasonably indicate the disagreement and intent to appeal.  When multiple issues are  decided by the AOJ at the same time, a notice of disagreement must identify the specific issues disagreed with.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial with respect to only one of the disabilities, the notice of disagreement must make that clear.  38 C.F.R. § 20.201 (2014).  (38 C.F.R. § 20.201 was subsequently amended such that, effective March 24, 2015, VA generally only accepts as a notice of disagreement a specific, jurisdictional form.  See 79 Fed. Reg. 57660 at 57686 (September 25, 2014).)

In this case, in an April 14, 2010, rating decision, the Veteran was granted service connection for renal dysfunction/nephropathy, with a 60 percent disability rating, effective September 30, 2009.  Notification of this rating decision was provided to the Veteran by correspondence mailed on April 16, 2010.  In pertinent part, the letter informed the Veteran that if he did not agree with the rating decision, he had one year from the date of the letter to appeal.  A copy of this letter was also mailed to the Veteran's representative.

According to the evidence of record, the Veteran did not submit a notice of disagreement regarding the issue of entitlement to a higher initial rating for renal dysfunction/nephropathy until July 11, 2012, well over one year after the original April 2010 rating decision.

In a September 2012 letter, the RO advised the Veteran that his notice of disagreement was not timely.

In an October 2012 correspondence, the Veteran responded that during the appeal period he was "very, very sick [and, therefore,] not capable of taking care of business."  He noted that he underwent a liver transplant procedure in mid-December, 2010.  In an April 2016 informal hearing presentation, the Veteran's representative further contended that, although the rating decision was issued in April 2010, the Veteran "did not see, until sometime much later" the rating decision and, therefore, VA did "not account for his not timely receiving the letter of notification."

After a review of the pertinent evidence, the Board finds that the Veteran's notice of disagreement was not timely submitted.

As an initial matter, the Board finds that there are no documents of record that could have been construed as a notice of disagreement submitted within one year of the mailing of the notice of the April 2010 rating decision.  While the Veteran submitted written communications to the RO in May 2010 and April 2011, these correspondence did not express dissatisfaction or disagreement with an adjudicative determination by the AOJ or a desire to contest the result.  See 38 C.F.R. § 20.201 (2014).

To the extent the Veteran contends that he was not notified of the April 2010 rating decision, there is a presumption of regularity that VA properly discharged official duties by mailing a copy of a VA decision to the last known address of the claimant and his representative, if any, on the date the decision is issued.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  Clear evidence is required to rebut the presumption of regularity.  See id.  In this case, while the notice of the rating decision appears to have been mailed two days after the decision was issued, the Veteran has not provided any evidence other than his report that he did not see the decision until much later.  See Mindenhall v. Brown, 7 Vet.App. 271, 274 (1994) ("The appellant's statement of non-receipt, standing alone, is not the type of 'clear evidence to the contrary' which is sufficient to rebut the presumption of regularity of the notice.").  Indeed, in May 2010, the Veteran submitted unrelated correspondence to the RO with a return address matching the address notice of the April 2010 rating decision was mailed to. 

The Board recognizes that in certain circumstances the time period for taking an action may be equitably tolled.  See McPhail v. Nicholson, 19 Vet. App. 30, 32   (2005) (noting the distinction between equitable tolling and the good-cause exception in § 3.109(b)).  The Supreme Court has determined that equitable tolling is appropriate when an appellant demonstrates "'(1) that he has been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his way' and prevented timely filing." Holland v. Florida, 560 U.S. 631, 649 (2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418(2005)); Checo v. Shinseki, 748 F.3d 1373, 1378 (Fed. Cir. 2014) (proponent of equitable tolling must show (1) an extraordinary circumstance, (2) due diligence, and (3) causation) (citing McCreary v. Nicholson, 19 Vet.App. 324 (2005), adhered to on reconsideration, 20 Vet.App. 86 (2006)), reversing in part and dismissing in part, 26 Vet.App. 130 (2013); see also Toomer v. McDonald, 783 F.3d 1229 (Fed. Cir. 2015). Whether a situation justifies equitable tolling is a matter that must be assessed on a case-by-case basis with an acknowledgment of the "need for flexibility" and "for avoiding mechanical rules." Toomer, 783 F.3d at 1239 (citing Holland, 560 U.S. at 649); Sneed v. Shinseki, 737 F.3d 719, 726 (Fed. Cir. 2013) (noting that equitable tolling is not "limited to a small and closed set of factual patterns").

In this case, the Board finds that equitable tolling is not warranted.  While the Board acknowledges that the Veteran has stated that he was very sick and unable to tend to his affairs, the Board finds that the weight of the evidence is against a finding that the Veteran's illness "rendered him incapable of handling his affairs or otherwise directly or indirectly prevented his appeal from being timely filed."  Aldridge v. McDonald, 27 Vet.App. 392, 393 (2015); see also Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004) (applying equitable tolling when an appellant suffered a mental illness that rendered him incapable of handling his own affairs).  In that regard, the evidence shows that the Veteran was able to handle other matters.  Significantly, among the documents submitted by the Veteran during the appeal period was a May 2010 Declaration of Status of Dependents and an April 2011 letter requesting that the RO mail the Veteran a form related to herbicide exposure, both of which were handwritten and signed by the Veteran.  Finally, the Board notes that there has been no assertion of reliance upon incorrect information, and there is no evidence that any of the information sent to the Veteran was inaccurate.  See Bove v. Shinseki, 25 Vet.App. 136, 140 (2011) (noting that equitable tolling may be applied in circumstances such as reliance on the incorrect statement of a VA official).  Consequently, the Board finds no basis to recognize the Veteran's July 11, 2012, correspondence as a timely notice of disagreement.  

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In this case, in September 2009, the RO declined to reopen the Veteran's claims of entitlement to service connection for a liver disorder and a skin disorder.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, these denials became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Evidence received since the September 2009 denial incudes a November 2010 VA treatment record indicating that the Veteran's kidney dysfunction is "directly related" to his liver disorder.  Although the notation appears to suggest that the kidney disorder is secondary to the liver disorder, that there is a "direct relationship" between the two disorders raises the possibility that the service-connected renal dysfunction may have aggravated the liver disorder.  Thus, to the extent this evidence indicates that the kidney disorder may have aggravated the liver disorder, it raises a reasonable possibility of substantiating the claim.  

As to the claim of entitlement to service connection for a skin disorder, a December 2010 VA treatment record shows that the Veteran reported experiencing a rash "all over" and, upon examination, a physician assistant noted various areas of erythematous papules on the right hand, and scattered areas on the chest.  While there was evidence of eczematous dermatitis at the time of the prior denial, to the extent this new evidence is indicative of a distinct skin disorder, and considering that a number of VA treatment records appear to be outstanding, as discussed below, the Board finds that this new evidence could reasonably substantiate the claim were the claim to be reopened.  Hence, the low threshold for meeting the criteria for reopening has been met.  Shade v. Shinseki, 24 Vet. App. 110, 117-118 (2010).

Accordingly, the claims of entitlement to service connection for liver and skin disorders are reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a liver disorder is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a skin disorder is reopened.

A timely notice of disagreement as to the issue of entitlement to higher initial rating for renal dysfunction/nephropathy has not been submitted.


REMAND

The claims for entitlement to service connection for liver and skin disorders having been reopened, the Board finds that additional development is required before they may be adjudicated.  As an initial matter, the March 2012 rating decision and the March 2013 statement of the case denied reopening, finding that new and material evidence had not been submitted.  Hence, as the claims were not considered on the merits on either occasion, the Board finds that the RO must decide the merits in the first instance so as to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Moreover, as to the claim of entitlement to service connection for a liver disorder, as noted above, there is evidence of a "direct relationship" between the service-connected renal dysfunction and the Veteran's liver disease.   Considering this evidence, as well as the relatively low threshold for providing a VA examination, see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Board finds that a VA examination and opinion should be provided to address whether the liver disease may have been caused or aggravated by renal dysfunction.

While the Veteran has indicated that he has received continued treatment for his disabilities, including a skin disability, through VA facilities, the most recent VA treatment records are dated from April 2013.  As these outstanding records may contain evidence pertinent to his claims they should be obtained.  The Board notes that while the Veteran has reported receiving treatment through the VA Pittsburgh Healthcare System, the VA North Texas Healthcare System, and the Oklahoma City VA Medical Center, he has indicated on multiple occasions that he does not recall the specific dates of such treatment.

Moreover, the most recent VA examinations in connection with the Veteran's service-connected diabetes mellitus and ischemic heart disease were conducted almost five years ago, in August 2011.  Since that time the Veteran has continued to seek treatment for both disabilities and in April 2016, he stated that the prior examinations did not accurately reflect the severity of either disability.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of the Veteran's statements, continued treatment, and length of time since the last VA examinations, the Board finds that new VA examinations are warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey, 6 Vet. App. at 381.

In addition, the Board observes that in July 2008, the Veteran perfected an appeal as to an August 2007 rating decision which denied entitlement to increased ratings for bilateral hearing loss and residuals of a right ankle fracture.  Accordingly, in September 2009 and January 2010, the RO issued supplemental statements of the case as to those issues.  In May 2010, however, the Veteran submitted a signed correspondence stating only, "To Whom It May Concern: I [(the Veteran)] wish to discontinue my appeal."  A review of the Veterans Appeals Control and Locator System indicates that the RO then withdrew both issues.  Significantly, however, while an appeal may be withdrawn in writing, "[i]f the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn it its entirety, or list the issue(s) withdrawn from the appeal."  38 C.F.R. § 20.204(b)(1) (2015).  In this case, at the time the Veteran submitted the May 2010 correspondence, there were multiple issues on appeal and it is not clear whether the Veteran's use of "my appeal" refers to a single issue or collectively to all issues on appeal.  Indeed, since that time he has expressed that his hearing loss disability has not been appropriately rated.  Hence, in light of this ambiguity, and to avoid prejudice to the Veteran, the Board will consider these two issues as remaining on appeal and provide him with an opportunity to clarify which issue, if any, he intends to withdraw.

Finally, in January 2010, the Veteran filed a notice of disagreement with the January 2010 rating decision that reduced the evaluation for bilateral hearing loss from 20 percent to noncompensable, effective April 1, 2010.  Since that time, no statement of the case has been issued for the appeal of the rating reduction.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and advise him that consistent with VA regulations, a written withdrawal of an appeal must include his name, applicable VA file number, a statement that the appeal is withdrawn, and must specify the issue(s) he intends to withdraw from the appeal.  See 38 C.F.R. § 20.204 (2015).

Thereafter, unless the Veteran submits a written withdrawal meeting the criteria outlined in 38 C.F.R. § 20.204, complete any additional development deemed necessary regarding the issues of entitlement to an increased rating for residuals of a right ankle fracture and entitlement to an increased rating for bilateral hearing loss prior to April 1, 2010.

2. Undertake all appropriate steps to issue the Veteran a statement of the case addressing whether the rating reduction for bilateral hearing loss, effective April 1, 2010, was proper.  Only if the Veteran or his representative submits a timely Substantive Appeal addressing this issue should it be returned to the Board for appellate review.

3. Associate with the claims file any outstanding treatment records from the VA Pittsburgh Healthcare System, the VA North Texas Healthcare System, and the Oklahoma City VA Medical Center.

4. After completing the above action, the Veteran should be afforded VA examinations to evaluate the current severity of his service-connected diabetes mellitus with onychomycosis and impotence, and ischemic heart disease.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.

The examinations should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to ischemic heart disease and Type II diabetes mellitus.  In addition, all symptomatology associated with the Veteran's diabetes mellitus, to include onychomycosis and impotence, should be fully described.

5. Thereafter, schedule the Veteran for a VA examination as to the etiology of any current liver disorder.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that service-connected renal dysfunction caused or aggravated (permanently made worse) any liver disorder.  If aggravation is found, the examiner should describe the extent of aggravation with as much detail as possible.

The examiner should also indicate whether it is as least as likely as not (50 percent probability or more) that any current liver disorder is related to service.

A complete rationale should accompany any opinion provided.  

6. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


